Mr. Justice del Toro
delivered the opinion of the court.
The defendant was charged with having neglected to provide safety railings on the scaffolds used in the construction of a certain building, an act contrary to the Act to Provide for the Construction of Scaffolds as amended in 1917. 2 Acts of 1917, No. 46, page 350. After trial the defendant was found guilty and sentenced to pay a fine of $25.
The defendant appealed to this court and filed a transcript in which is included a statement of the evidence examined at the trial.
The appellant contends in his brief that the trial court *661erred in weighing the evidence. We do not agree with him. The charge was proved not only by the evidence for the prosecution, but also by that for the defense. The defendant himself testified that when the inspectors of the Burean of Labor pointed out the omission he denied it; that he then went to the Department and was convinced there that the scaffold was imperfectly made and thereupon ordered that it he properly arranged.
For this reason and after considering the Act, which requires that every scaffold, or other similar contrivance, used in the construction, repair, etc., of houses, bridges, etc., shall be provided with a safety bulwark thirty-six inches high and running the full length of the scaffold, which shall be solidly constructed and firmly secured to the structure on which the work is being done, and provides that any person, or the manager superintendent, foreman, overseer or representative of the construction, who violates the said act shall be punished by a fine of not less than twenty-five dollars or by imprisonment for a maximum term of sixty days, we are of the opinion that the judgment appealed from should be

Affirmed.

Chief Justice Hernández and Justices Aldrey and Hutchi-son concurred.
Mr. Justice Wolf took no part in the decision of this case.